--------------------------------------------------------------------------------

Exhibit 10.7
 
Exhibit E
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this "Agreement"), dated as of ________ ___, 2015 is
entered into among [New Sub], a Delaware corporation (the "Company"), CollabRx,
Inc., a Delaware corporation ("Parent"), and Clifford Baron ("Employee").
 
WHEREAS, Employee is the Vice President and Chief Operating Officer of the
Company;
 
WHEREAS, the Company is a wholly owned subsidiary of Parent; and
 
WHEREAS, the Company desires to employ and retain the services of Employee, and
Employee wishes to be employed by the Company, on the terms set forth in this
Agreement;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, the undersigned agree as follows:
 
1.             Term of Employment. Subject to the termination provisions
hereinafter set forth, the Company will employ the Employee, and the Employee
accepts employment with the Company, for a period of two years from the date of
this Agreement (the "Initial Term"). The Initial Term shall be automatically
renewed for successive one year periods ("Successive Terms") unless either party
gives ninety (90) calendar days written notice of nonrenewal prior to the
expiration of the then-current term (the Initial Term and any Successive Term
are jointly referred to herein as the "Term").  Notwithstanding the above, or
anything else provided herein, the Employee shall be an at-will employee,
serving at the pleasure and direction of the Company's Chief Executive Officer
(the "CEO"). Accordingly, either party may terminate the employment relationship
at any time for any reason, subject, however, to the notice and any payment
requirements set forth herein.
 
2.             Duties. During the Term, the Employee will serve as Vice
President and Chief Operating Officer, reporting to the CEO. The Employee will
discharge such duties and responsibilities as are customary for such position or
are prescribed from time to time by the Company. The Employee will devote his
full time and attention to the affairs of the Company and will not enter the
employ of or serve as a consultant to, or in any way perform any services for,
with or without compensation, any other person, business or organization without
the prior approval of the CEO.
 
3.             Maintaining Confidential Information/Property Rights. The
Employee agrees to sign and abide by all Company policies regarding confidential
information and ethics including, but not limited to the Confidential &
Proprietary Information and Intellectual Property/Property Rights policy, as
attached hereto as Exhibit A.
 
4.             Non-Competition; Non-Solicitation. During the Term and for six
(6) months following the termination of Employee's employment with the Company
for any reason, the Employee shall not, directly or indirectly:
 

--------------------------------------------------------------------------------

(a)          own, manage, operate, advise, consult, join, control or participate
in the ownership, management, operation or control of, be employed by, perform
services for, or be connected in any manner with, any enterprise which is
engaged in utilizing an expert-based content aggregate strategy to create and
distribute (through web-based or mobile applications or other means) high-value
information (including, without limitation, information relating to diagnostic
tests, clinical trials, drugs, and other therapies that may be correlated to
genetic profiles, individually or by population) to patients, physicians and
researchers for the purpose of assisting decision-making or planning therapies
to treat diseases in the United States, Europe and Asia; provided, however, that
such restriction shall not apply to Employee's ownership of any passive
investment representing an interest of less than five percent (5%) of an
outstanding class of publicly traded securities; or
 
(b)          recruit, encourage or solicit any person who is an employee or
contractor of the Company or any entity affiliated with the Company (each, an
"Affiliated Entity") to leave the Company's or Affiliated Entity's employ or
service for any reason, or interfere in any material manner with employment or
service relationships at the time existing between the Company or Affiliated
Entity and the subject employee or contractor (except as may be required in any
bona fide termination decision during the Term regarding any Company or
Affiliated Entity employee) in order to induce such employee or contractor of
the Company or any Affiliated Entity to accept other employment or a consulting
agreement with any other person or entity.
 
The Employee acknowledges that the services that he shall provide to the Company
under this Agreement are unique and that irreparable harm shall be suffered by
the Company in the event of the breach by the Employee of any of his obligations
under this Section 4, and that the Company shall be entitled, in addition to its
other rights and remedies, whether legal or equitable, to enforce such
obligations by an injunction or decree of specific performance. If any
restriction set forth in this non-competition section is found by a court to be
unreasonable, then the Employee agrees, and hereby submits, to the reduction and
limitation of such prohibition to such area or period as shall be deemed
reasonable by such court. In addition, if the Employee breaches this Section 4
during the Severance Period, the Company's obligation to continue to make
payments to the Employee pursuant to Sections 8(a), (b) or (c) shall cease
immediately.
 
5.             Salary and Incentives.
 
(a)          Salary. During the Term, the Company will pay the Employee an
annual salary of two hundred thousand dollars ($200,000) (the "Base Salary"),
subject to applicable tax withholding and payable in accordance with the
Company's normal payroll practices. During the Term, the CEO shall review the
Employee' Base Salary on an annual basis and, in his discretion, may award merit
increases of Employee's Base Salary in accordance with Company policy. The
Employee's Base Salary may also be reduced during the Term, consistent with
across-the-board salary reductions made with respect to similarly situated
employees of the Company and Parent
 
(b)          Incentive Payments. Employee will be eligible to receive incentive
bonus payments from time to time in accordance with any incentive bonus program
adopted by the Company or Parent. For the avoidance of doubt, Employee
acknowledges that no such incentive bonus program is currently in effect.
 
2

--------------------------------------------------------------------------------

(c)            Expenses. The Company will reimburse the Employee for all
reasonable travel, entertainment and miscellaneous expenses actually and
necessarily incurred in connection with the performance of his duties under this
Agreement, provided that the Employee's expenses are in accordance with the
Company's and/or Parent’s current practices and that the Employee properly
accounts for such expenses. Any amounts payable under this Section 5(c) shall be
made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall
be paid on or before the last day of the Employee's taxable year following the
taxable year in which the Employee incurred the expenses. The amounts provided
under this Section 5(c) during any taxable year of Employee's will not affect
such amounts provided in any other taxable year of the Employee's, and the
Employee's right to reimbursement for such amounts shall not be subject to
liquidation or exchange for any other benefit.
 
6.             Benefits. The Employee will be entitled during the Term to
participate in any vacation, health, pension, insurance or other benefit plan
that is maintained by the Company or Parent for its employees (or its
subsidiaries’) and/or executives to the extent and in the manner prescribed by
the applicable plan documents.
 
7.             Long-term Incentives. The Employee will be eligible to receive
annual long-term equity incentive awards from time to time in accordance with
the terms and conditions of long-term equity incentive compensation plans and
programs as in effect from time to time as recommended by the CEO and approved
by Parent’s Board of Directors. Any long-term incentive grants shall be subject
to the terms and conditions, including any vesting conditions, as recommended by
the CEO and approved by Parent’s Board of Directors in their sole discretion.
 
8.             Termination.
 
(a)         Termination by the Company Without Cause. The Company may terminate
the Employee's employment under this Agreement without Cause at any time with
ninety (90) calendar days’ prior written notice. However, in the event of the
Employee's Separation from Service (as defined in Section 9(a) below) as a
result of the Employee's termination by the Company without Cause, and subject
to the provisions of Section 9 below, the Company agrees that it will provide
Employee with all accrued compensation, wages and benefits through the effective
date of termination and pay and/or provide to the Employee the following:
 
(i)      an amount equal to one half (1/2) times the Employee's then-prevailing
Base Salary; plus
 
(ii)     six (6) months of COBRA premiums for Employee paid for by the Company
(with any such payments to be treated as taxable compensation to the extent
necessary to comply with Section 105(h) of the Internal Revenue Code) pursuant
to the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), provided that
Employee is eligible for COBRA benefits and timely completes all documentation
necessary to receive COBRA benefits; plus
 
3

--------------------------------------------------------------------------------

(iii)    if (x) the effective date of termination is on or before the first
anniversary of the date of this Agreement and (y) Employee holds any outstanding
long-term incentive awards (including, without limitation, stock options, stock
appreciation rights, phantom shares, restricted stock or similar awards) that
are not fully vested and, if applicable, exercisable with respect to all the
shares subject thereto effective immediately prior to the date of termination,
then Parent shall cause the portion of such outstanding and unvested long-term
incentive awards that would otherwise become vested and exercisable in the
twelve (12) months following the effective date of termination to become fully
vested and, if applicable, exercisable effective immediately prior to the date
of termination, and Employee shall have ninety (90) days to exercise any stock
options that vest pursuant to this Section. In all other respects, such awards
will continue to be subject to the terms and conditions of the plans, if any,
under which they were granted and any applicable agreements between Parent and
the Employee.
 
(iv)   if (x) the effective date of termination after the first anniversary of
the date of this Agreement and (y) Employee holds any outstanding long-term
incentive awards (including, without limitation, stock options, stock
appreciation rights, phantom shares, restricted stock or similar awards) that
are not fully vested and, if applicable, exercisable with respect to all the
shares subject thereto effective immediately prior to the date of termination,
then Parent shall cause the portion of such outstanding and unvested long-term
incentive awards that would otherwise become vested and exercisable in the
twenty-four (24) months following the effective date of termination to become
fully vested and, if applicable, exercisable effective immediately prior to the
date of termination, and Employee shall have ninety (90) days to exercise any
stock options that vest pursuant to this Section. In all other respects, such
awards will continue to be subject to the terms and conditions of the plans, if
any, under which they were granted and any applicable agreements between Parent
and the Employee.
 
The amounts described in clause (i) and (ii) shall be paid in two equal lump sum
installments, subject to applicable tax withholding, with the first installment
to be made within sixty (60) days following the date of the Employee's
Separation from Service and the second installment to be made on the six month
anniversary the Employee's Separation from Service (the "Severance Period"). For
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code") (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), the Employee's right to receive the foregoing
installment payments shall be treated as a right to receive a series of separate
payments and, accordingly, each installment payment shall at all times be
considered a separate and distinct payment. Notwithstanding any provision to the
contrary in this Agreement, no amount shall be paid pursuant to this Section
8(a) unless, on or prior to the fifty-fifth (55th) day following the date of the
Employee's Separation from Service, the Employee has executed an effective
waiver and release of claims agreement (the "Release") in form and substance
acceptable to the Company and any applicable revocation period has expired.
 
4

--------------------------------------------------------------------------------

(b)         Termination by Employee for Good Reason. The Employee may
voluntarily elect to resign his employment with the Company prior to the end of
the Term for Good Reason (as hereinafter defined) upon giving the Company ninety
(90) calendar days' advance notice in writing of such termination. In the event
of the Employee's Separation from Service for Good Reason, and subject to the
provisions of Section 9 below, the Employee shall be entitled to receive the
payments or benefits set forth in Section 8(a) as if such Separation from
Service was as a result of the Employee's termination by the Company without
Cause. "Good Reason" shall mean any of the following that are undertaken without
the Employee's express written consent: (i) the assignment to the Employee of
principal duties or responsibilities, or the substantial reduction of the
Employee's duties and responsibilities, either of which is materially
inconsistent with the Employee's position as Vice President and Chief Operating
Officer of the Company; (ii) a material reduction by the Company in the
Employee's annual Base Salary, except to the extent the salaries of other
executive employees of the Company, Parent and any other controlled subsidiary
of Parent are similarly reduced; (iii) the Employee's principal place of
business is, without his consent, relocated by a distance of more than fifty
(50) miles from the center of San Francisco and (iv) any material breach by the
Company or Parent of any provision of this Agreement.
 
The Employee must provide written notice to the Company of the occurrence of any
of the foregoing events or conditions without the Employee's written consent
within ninety (90) days of the occurrence of such event. The Company shall have
a period of thirty (30) days to cure such event or condition after receipt of
written notice of such event from the Employee. Any Separation from Service by
reason of the Employee's resignation for Good Reason following such thirty (30)
day cure period must occur no later than the date that is six (6) months
following the initial occurrence of one of the foregoing events or conditions
without Employee's written consent. The Employee's Separation from Service by
reason of his resignation for Good Reason shall be treated as involuntary.
 
(c)          Termination in Connection With a Change in Control. In the event of
the Employee's Separation from Service as a result of his termination by the
Company without Cause or his resignation for Good Reason within three (3) months
before or twelve (12) months following a "change of control" (as hereinafter
defined), in lieu of any amounts payable under Sections 8(a) or (b), and subject
to the provisions of Section 9 below, the Company agrees that it will pay the
Employee a lump sum amount equal to the sum of:
 
(i)      an amount equal to one (1) times the Employee's then-prevailing Base
Salary; plus
 
(ii)    twelve (12) months of COBRA premiums for Employee paid for by the
Company or Parent (with any such payments to be treated as taxable compensation
to the extent necessary to comply with Section 105(h) of the Internal Revenue
Code) pursuant to COBRA, provided that Employee is eligible for COBRA benefits
and timely completes all documentation necessary to receive COBRA benefits.
 
The amounts described in clauses (i) and (ii) above shall be paid in a lump sum
within sixty (60) days following the Employee's Separation of Service.
Notwithstanding any provision to the contrary in this Agreement, no amount shall
be paid pursuant to this Section 8(c) unless, on or prior to the fifty-fifth
(55th) day following the date of the Employee's Separation from Service, the
Employee has executed an effective Release in form and substance acceptable to
the Company and any applicable revocation period has expired.
 
5

--------------------------------------------------------------------------------

In addition, and notwithstanding any provision to the contrary in any long-term
incentive award agreement or long-term incentive compensation plan, in the event
of the Employee's Separation from Service as a result of his termination by the
Company without Cause or his resignation for Good Reason within three (3) months
before or twelve (12) months following a "change of control," Parent shall cause
all outstanding long-term incentive awards then held by the Employee (including,
without limitation, stock options, stock appreciation rights, phantom shares,
restricted stock or similar awards) to become fully vested and, if applicable,
exercisable with respect to all the shares subject thereto effective immediately
prior to the date of termination, and Employee shall have ninety (90) days to
exercise any stock options that vest pursuant to this Section. In all other
respects, such awards will continue to be subject to the terms and conditions of
the plans, if any, under which they were granted and any applicable agreements
between Parent and the Employee.
 
A "change of control" shall mean and include each of the following:
 
(i)      A transaction or series of transactions (other than an offering of
Parent’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any "person" or
related "group" of "persons" (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (other than Parent, the Company, or any of their subsidiaries, an
employee benefit plan maintained by Parent, the Company or any of their
subsidiaries or a "person" that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, Parent
or the Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of Parent or the
Company possessing more than fifty percent (50%) of the total combined voting
power of Parent’s or the Company's securities outstanding immediately after such
acquisition, as applicable; or
 
(ii)      During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board of Directors of Parent together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company or Parent to effect a
transaction described in clause (i) above or clause (iii) below whose election
by the Board of Directors of Parent or nomination for election by Parent’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority thereof; or
 
(iii)      The consummation by Parent (whether directly involving Parent or
indirectly involving Parent through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of Parent’s or the Company's assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:
 
6

--------------------------------------------------------------------------------

(A)      Which results in Parent’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of Parent or the person that, as a
result of the transaction, controls, directly or indirectly, Parent or owns,
directly or indirectly, all or substantially all of Parent’s assets or otherwise
succeeds to the business of Parent (Parent or such person, the "Successor
Entity")) directly or indirectly, at least a majority of the combined voting
power of the Successor Entity's outstanding voting securities immediately after
the transaction, and
 
(B)    After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (B) as beneficially owning fifty percent (50%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in Parent prior to the consummation of the transaction; or
 
(iv)   The Company's stockholders approve a liquidation or dissolution of the
Company.
 
(d)           Termination by the Company for Cause. Subject to the forty-five
(45) day cure period, if applicable, set forth in this Section 8(d), the Company
may immediately terminate the Employee's employment at any time for Cause by
giving written notice to the Employee specifying in reasonable detail the reason
for such termination. Upon any such termination for Cause, Employee shall be
entitled to payment of all accrued and unpaid compensation and wages, but
Employee shall have no right to compensation or benefits for any period
subsequent to the effective date of termination. For the purposes of this
Agreement, "Cause" shall mean: the Employee willfully engages in an act or
omission which is in bad faith and to the detriment of the Company, engages in
misconduct, gross negligence, or willful malfeasance, in each case that causes
material harm to the Company, breaches this Agreement in any material respect,
habitually neglects or materially fails to perform his duties (other than any
such failure resulting solely from the Employee's physical or mental disability
or incapacity) after a written demand for substantial performance is delivered
to the Employee which identifies the manner in which the Company believes that
the Employee has not performed the Employee's duties, commits or is convicted of
a felony or any crime involving moral turpitude, uses drugs or alcohol in a way
that either interferes with the performance of his duties or compromises the
integrity or reputation of the Company, or engages in any act of dishonesty
involving the Company, disclosure of Company confidential information not
required by the duties of the Employee, commercial bribery, or perpetration of
fraud; provided, however, that the Employee shall have at least forty-five (45)
calendar days to cure, if curable, any of the events which could lead to the
Employee's termination for Cause.
 
(e)            Termination by Death or Disability. In the event that the
Employee dies or has a Separation from Service as a result of his Disability, he
(or his heirs or estate) shall be entitled to receive any unpaid accrued
compensation and wages and shall not be entitled to receive any severance
payments hereunder.
 
(f)            Termination by Employee Without Good Reason. The Employee may
terminate his employment under this Agreement without Good Reason at any time by
giving written notice to the Company. Such termination will become effective
upon the date specified in such notice, provided that such date is at least
ninety (90) calendar days after the date of delivery of the notice. Upon any
such termination, the Company shall be relieved of all of its obligations under
this Agreement, except for payment of all accrued compensation and wages and the
provision of benefits through the effective date of termination, and the Company
may, in its sole discretion, cause the termination to become effective sooner
than such ninety (90) day notice period.
 
7

--------------------------------------------------------------------------------

(g)            Notice of Non-Renewal.  For the avoidance of doubt, any notice of
nonrenewal of a Successive Term provided by the Company pursuant to Section 1 of
this Agreement shall constitute termination of Employee by the Company without
Cause during a Successive Term; provided, however, that any notice of nonrenewal
given by the Company within three (3) months before or twelve (12) months after
a “change of control” shall constitute termination of Employee by the Company
without Cause for purposes of Section 8(c) hereof.
 
9.            Limitations on Payment.
 
(a)            Payment Delay. Notwithstanding anything herein to the contrary,
to the extent any payments to the Employee pursuant to Section 8 are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no amount shall be payable pursuant to such section unless the Employee's
termination of employment constitutes a "separation from service" with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a "Separation from Service"), and (ii) if the
Employee, at the time of his Separation from Service, is determined by the
Company to be a "specified employee" for purposes of Section 409A(a)(2)(B)(i) of
the Code and the Company determines that delayed commencement of any portion of
the termination benefits payable to the Employee pursuant to this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code (any such delayed commencement, a "Payment Delay"),
then such portion of the Employee's termination benefits described in Section 8
shall not be provided to the Employee prior to the earlier of (A) the expiration
of the six-month period measured from the date of the Employee's Separation from
Service, (B) the date of the Employee's death or (C) such earlier date as is
permitted under Section 409A. Upon the expiration of the applicable Code Section
409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to a Payment
Delay shall be paid in a lump sum to the Employee within thirty (30) days
following such expiration, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether the
Employee is a "specified employee" for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his Separation from Service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Treasury Regulation Section
1.409A-1(i) and any successor provision thereto).
 
(b)            Exceptions to Payment Delay. Notwithstanding Section 9(a), to the
maximum extent permitted by applicable law, amounts payable to the Employee
pursuant to Section 8 shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9) (with respect to separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (with respect to short-term deferrals). Accordingly, the
severance payments provided for in Section 8 may not be intended to provide for
any deferral of compensation subject to Section 409A of the Code to the extent
(i) the severance payments payable pursuant to Section 8, by their terms and
determined as of the date of the Employee's Separation from Service, may not be
made later than the fifteenth (15th) day of the third calendar month following
the later of (A) the end of the Company's fiscal year in which the Employee's
Separation from Service occurs or (B) the end of the calendar year in which the
Employee's Separation from Service occurs, or (ii) (A) such severance payments
do not exceed an amount equal to two times the lesser of (1) the amount of
Employee's annualized compensation based upon the Employee's annual rate of pay
for the calendar year immediately preceding the calendar year in which the
Employee's Separation from Service occurs (adjusted for any increase during the
calendar year in which such Separation from Service occurs that would be
expected to continue indefinitely had the Employee remained employed with the
Company) or (2) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) for the calendar year in which the
Employee's Separation from Service occurs, and (B) such severance payments shall
be completed no later than December 31 of the second calendar year following the
calendar year in which the Employee's Separation from Service occurs. Moreover,
the COBRA premium payments contemplated under Section 8 are intended to be
exempt from Section 409A of the Code pursuant to Treasury Regulation Section
1.409A-1(b)(9)(v) as direct service recipient payments for medical benefits.
 
8

--------------------------------------------------------------------------------

(c)            Interpretation. To the extent the payments and benefits under
this Agreement are subject to Section 409A of the Code, this Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (and any applicable transition relief under Section 409A
of the Code).
 
(d)            Parachute Payments. Notwithstanding anything contained in this
Agreement to the contrary, to the extent that payments and benefits provided
under this Agreement or otherwise (including the acceleration of vesting of
equity awards) to the Employee (such payments or benefits are collectively
referred to as the "Payments") would be subject to the excise tax (the "Excise
Tax") imposed under Section 4999 of the Code, the Payments shall be reduced (but
not below zero) to the extent necessary so that no Payment to be made or benefit
to be provided to the Employee shall be subject to the Excise Tax, but only if,
by reason of such reduction, the net after-tax benefit received by such the
Employee shall exceed the net after-tax benefit received by him if no such
reduction was made. For purposes of this Section 9(d), "net after-tax benefit"
shall mean (i) the Payments which the Employee receives or is then entitled to
receive from the Company or Parent that would constitute "parachute payments"
within the meaning of Section 280G of the Code, less (ii) the amount of all
federal, state and local income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to the Employee (based on the rate in effect for such
year as set forth in the Code as in effect at the time of the first payment of
the foregoing), less (iii) the amount of excise taxes imposed with respect to
the payments and benefits described in (i) above by Section 4999 of the Code.
The foregoing determination will be made by a nationally recognized accounting
firm (the "Accounting Firm") selected by the Employee and reasonably acceptable
to the Company (which may be, but will not be required to be, the Company's or
Parent’s independent auditors). The Company will direct the Accounting Firm to
submit its determination and detailed supporting calculations to both the
affected Employee and the Company within fifteen (15) calendar days after the
Employee's date of Separation from Service. If the Accounting Firm determines
that such reduction is required by this Section 9(d), and no Payment constitutes
non-qualified deferred compensation that is subject to Section 409A of the Code,
the Employee, in the Employee's sole and absolute discretion, may determine
which Payments shall be reduced to the extent necessary so that no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code,
and the Company shall pay such reduced amount to him. If the Accounting Firm
determines that a reduction is required by this Section 9(d), and any Payment
constitutes a "deferral of compensation" within the meaning of Section 409A of
the Code, then the Payments shall be reduced in the following order: (a)
reduction in the cash severance payments described herein (with such reduction
being applied to the payments in the reverse order in which they would otherwise
be made, that is, later payments shall be reduced before earlier payments); (b)
reduction in any other cash payments payable to the Employee (with such
reduction being applied to the payments in the reverse order in which they would
otherwise be made, that is, later payments shall be reduced before earlier
payments); (c) cancellation of acceleration of vesting on any equity awards for
which the exercise price exceeds the then fair market value of the underlying
equity; and (d) cancellation of acceleration of vesting of equity awards not
covered under (c) above; provided, however that in the event that acceleration
of vesting of equity awards is to be cancelled, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of such equity
awards, that is, later equity awards shall be canceled before earlier equity
awards.
 
9

--------------------------------------------------------------------------------

10.           Arbitration.
 
The Employee, Parent and the Company agree to submit any and all disputes,
controversies, or claims between them based upon, relating to, or arising from
the Employee's employment by the Company or the terms of this Agreement (other
than workers' compensation claims) to final and binding arbitration before a
single neutral arbitrator in San Francisco, California. Subject to the terms of
this paragraph, the arbitration proceedings shall be initiated in accordance
with, and governed by, the National Rules for the Resolution of Employment
Disputes ("Rules") of the American Arbitration Association ("AAA"). The
arbitrator shall be appointed by agreement of the parties hereto or, if no
agreement can be reached, by the AAA pursuant to its Rules. Notwithstanding the
Rules, the parties may take discovery in accordance with Sections 1283.05(a)-(d)
of the California Code of Civil Procedure (but not subject to the restrictions
of Section 1283.05(e)), and prior to the arbitration hearing the parties may
file, and the arbitrator shall rule on, pre-trial motions such as demurrers and
motions for summary judgment (applying the procedural standard embodied in Rule
56 of the Federal Rules of Civil Procedure). The time for filing such motions
shall be determined by the arbitrator. The arbitrator will rule on all pre-trial
motions at least ten (10) business days prior to the scheduled hearing date.
Arbitration may be compelled, the arbitration award shall be enforced, and
judgment thereon shall be entered, pursuant to the California Arbitration Act
(Code of Civil Procedure §§ 1280 et seq.). The prevailing party in any such
arbitration shall be entitled to recover from the other, and the arbitrator is
instructed to award to the prevailing party, an amount equal to the reasonable
attorneys' fees and costs (including expert witness fees) incurred in connection
with the arbitration, except that the Company shall bear AAA's administrative
fees and the arbitrator's fees and costs. If any party is required to compel
arbitration of a dispute governed by this paragraph, the party prevailing in
that proceeding shall be entitled to recover from the other party its reasonable
costs and attorneys' fees and expenses incurred to compel arbitration; provided,
however, that the prevailing party shall be reimbursed for such fees, costs and
expenses within forty-five (45) days following any such award, but in no event
later than the last day of the Employee's taxable year following the taxable
year in which the fees, costs and expenses were incurred; provided, further,
that the parties' obligations pursuant to this sentence shall terminate on the
tenth (10th) anniversary of the date of the Employee's termination of
employment. This paragraph is intended to be the exclusive method for resolving
any and all claims by the parties against each other for payment of damages
under this Agreement or relating to the Employee's employment; provided,
however, that neither this Agreement nor the submission to arbitration shall
limit the parties' right to seek provisional relief, including without
limitation injunctive relief, in any court of competent jurisdiction. Employee,
Parent and the Company expressly waive their right to a jury trial. This
paragraph shall survive the expiration or termination of this Agreement. If any
part of this paragraph is found to be void as a matter of law or public policy,
the remainder of the paragraph will continue to be in full force and effect.
 
10

--------------------------------------------------------------------------------

11.            Miscellaneous.
 
(a)            Assignment. The rights and obligations of the parties under this
Agreement shall inure to the benefit of and be binding upon their respective
successors and assigns. The Employee agrees that the Company may assign its
rights and obligations under this Agreement to any successor-in-interest or
Parent. The Employee may assign his rights and obligations hereunder only with
the express written consent of the Company, except that the rights under this
Agreement shall inure to the benefit of the Employee's heirs or assigns in the
event of his death. Except as expressly provided in this paragraph, no party may
assign its/his rights and obligations hereunder; and any attempt to do so will
be void.
 
(b)           Severability. If any provision of this Agreement otherwise is
deemed to be invalid or unenforceable or is prohibited by the laws of the state
or jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision, such provision shall be replaced by a provision
that is valid and enforceable and that as closely as possible reflects the
parties' intent with respect to such provision and such provision shall be
inoperative in such state or jurisdiction and shall not be part of the
consideration moving from any of the parties to any other. The remaining
provisions of this Agreement shall be valid and binding and of like effect as
though such provision was not included.
 
(c)            Notice. Notices given pursuant to the provisions of this
Agreement shall be delivered personally or sent by certified mail, postage
pre-paid, or by overnight courier, or by fax, if to the Company or Parent, to
the Company's then-current business address or, in the event the notice is to
the Employee, to the address that Employee has represented to the Company as
current.
 
(d)            Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California, without
giving effect to the conflict of laws rules thereof.
 
11

--------------------------------------------------------------------------------

(e)            Waiver; Amendment. The waiver by any party to this Agreement of a
breach of any provision hereof by any other party shall not be construed as a
waiver of any subsequent breach. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing, signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought. If the
Employee and the Company determine that any payments or benefits payable under
this Agreement intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A of the Code, the parties agree to amend
this Agreement, or take such other actions as the parties deem reasonably
necessary or appropriate, to comply with the requirements of Section 409A of the
Code, the Treasury Regulations thereunder (and any applicable transition relief)
while preserving the economic agreement of the parties. If any provision of the
Agreement would cause such payments or benefits to fail to so comply, such
provision shall not be effective and shall be null and void with respect to such
payments or benefits, and such provision shall otherwise remain in full force
and effect.
 
(f)      Entire Agreement. This Agreement represents the entire agreement among
the parties with respect to the subject matter of this Agreement and supersedes
any previous agreement or understanding, including, without limitation, the
Employment Agreement, dated as of March 5, 2014, between the Employee and
Parent.
 
(g)     Execution in Counterparts. This Agreement may be executed in
counterparts with the same force and effectiveness as though executed as a
single document.
 
(Signature Page Follows)
 
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as  of the day and
year first written above.
 

EMPLOYEE        
Clifford Baron
     
[NEW SUB]
     
By:
     
COLLABRX, INC.
     
By:

 
13

--------------------------------------------------------------------------------

Execution Version
 
EXHIBIT A
 
CONFIDENTIAL & PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY/PROPERTY RIGHTS
POLICY
 
[ATTACHED]
 
 
14

--------------------------------------------------------------------------------